El Juez Presidente Sr. Hernández,
emitió la opinión del tribunal.
La demandante-apelante Dominga Correa radicó en la Corte de Distrito de San Juan, Sección Primera, con fecha 9 de octubre de 1919, una demanda contra el demandado Elias Quiñones sobre desahucio por precario, alegando ser dueña de una casa eii el pueblo de Carolina de cuya casa ocupa una parte el demandado en precario sin pagar merced al-guna, por cuya razón pide sea requerido para que la deso-cupe apercibido de lanzamiento.
El demandado contestó la demanda alegando como de-fensa que no posee la casa en concepto de precario sino a título de condominio en común y proindiviso con la deman-dante por haber sido fabricada con dinero de. ambas partes durante vida común que hicieron por espacio de trece años, como marido y mujer hasta el día 13 de junio de 1919 y tam-bién a virtud de convenio que celebraron, según el cual la demandante disfrutaría la mitad de la casa y el demandado *53la parte que ocupa hasta que se practicara la división de los bienes de la sociedad existente entre ambos.
La corte dictó sentencia en primero de noviembre de 1919 declarando sin lugar la demanda y de ella apeló la demandante.
No nos toca decidir en el presente juicio si la deman-dante es o no dueña exclusiva de la casa, pues esa no es materia propia de un juicio de desahucio, por ser este un procedimiento especial cuyo único fin es recuperar la pose-sión de algún inmueble lanzando de él a quien lo detente sin título alguno para ello, Torres et al. v. Pérez, 18 D. P. R. 573, sino si el demandado posee o no en precario la parte de la casa de que se trata.
La prueba de la demandante tiende a demostrar que Do-minga Correa inscribió a su favor en el registro la pro-piedad de la casa mediante escritura de 19 de abril de 1918, en la que ella hizo constar que la había edificado en solar que le cedió el Ayuntamiento del pueblo de Carolina por acuerdo de 15 de agosto de 1914; que pagó $4 al Tesoro Municipal de dicho pueblo por el permiso para la construc-ción (de la casa; y que el Alcalde de Carolina en 6 de oc-tubre de 1916 le concedió licencia para la reparación de la misma haciendo lo propio el ingeniero sanitario del Depar-tamento de Sanidad en 20 de noviembre del propio año.
Al presentar la demandante recibos de las contribuciones que había satisfecho por la casa, el demandado aceptó que Dominga Correa había venido pagando a nombre propio las contribuciones sobre la casa desde el año 1914 en que se cons-truyó hasta el año fiscal de 1919-1920.
El demandado presentó prueba testifical tendente a jus-tificar que viviendo en concubinato con la demandante cons-truyó la casa con dinero de los dos pagando unas veces la demandante los gastos semanales y otras veces el deman-dado y que al terminar la vida común de ambos la deman-*54dante convino' con el demandado en qne daría a éste la mitad de la casa o en qne ella se qnedaría con la misma pagando cien dólares por sn -participación al demandado, quedando éste en la casa hasta qne recibiera el pago de dicha cantidad.
Ciertamente el concubinato no puede ser por sí solo gene-rador de derechos de clase alguna en cuanto "a los que viven en tal estado y condición y .desde luego el concubinato no puedé'originar una sociedad legal de gananciales; pero pres-cindiendo en absoluto del concubinato, el demandado niega que posea en -precario la parte de casa que se le reclama pues alega que la casa pertenece en común y proindiviso a ambos por haberla construido con dinero de los dos y que en virtud de- convenio habido entre ellos al cesar la vida común ocupa la parte que se le reclama. Esa. alegación no aparece desnuda de toda prueba y por tanto es improcedente el desahucio, debiendo las partes discutir en juicio ordinario el título legal de la finca antes de que pueda prosperar la acción ejercitada, Torres et al. v. Pérez, supra.
La acción de desahucio sólo es procedente cuando entre el arrendatario y el arrendador o el dueño de la finca y quien la lleva en precario no existen más relaciones jurí-dicas que las derivadas de dicho carácter y cuando acerca de ellas no existen dudas fundadas que requieran un exa-men y discusión propios solamente del juicio declarativo co-rrespondiente. Sentencia del Tribunal Supremo de España de 29 de mayo de 1906, cuya doctrina aceptamos en el caso de Veve et al. v. The Fajardo Sugar Growers’ Association, 18 D. P. R. 282.
Es de confirmarse la sentencia apelada.

Confirmada la sentencia apelada.

Jueces concurrentes: Sres. Asociados Wolf, del Toro, Al-drey y Hutchison.